DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is too long. The abstract should be no more than 150 words and 15 lines in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:

2) In claim 10, there is no proper antecedent basis for the term “the flame ejection direction” on line 3, rendering the scope of the claim indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 7-9 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claims are not properly further limiting for the following reasons:
1) In claim 4, since the oxygen concentration is already “synchronized” with a temperature rising rate in the burner, which heats the object to be heated in claim 1, claim 1 already “synchronizes” the oxygen concentration with the temperature rising rate of the object to be treated.
2) In claims 7-9 and 11, these apparatus claims recited only manner or methods of use of the claimed apparatus, where any apparatus meeting the requirements of claim 6, from .
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0328994 A1 to Haneji et al (Haneji et al). Haneji et al teaches a method for heating an object (2) by a flame (3) produced by supplying a fuel fluid and a combustion supporting gas to the burner, where the oxygen concentration is “gradually” raised in the combustion supporting by showing all aspects of instant claims 1 and 4.
With respect to claims 2 and 3, Haneji et al teaches a periodic oscillation of the burner combustion state resulting and including a phase difference between the fuel flow rate and the oxygen concentration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,871,343 to Baukal Jr et al (Baukal Jr et al) in view of US 4,547,150 to Vereecke (Vereecke). Baukal Jr et al teaches a device for heating an object including a burner (figure 4) configured to combust a fuel and a combustion supporting gas, with the instantly recited burner configurations recited in claims 6 and 10, but does not specifically teach either of a flow rate .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,718,643 to Gitman (Gitman) in view of Haneji et al. Gitman teaches the use of a combustion burner (10) for the heating of a ladle (2) but does not specifically teach the method of heating required by instant claims 1 and 5. As applied to claim 1 above, Haneji et al teaches that at the time the invention was filed, it was known in the art to operate combustion burners of the type shown by Gitman by gradually increasing an oxygen concentration in order to reduce NOX emissions. Because reduction of NOX would also be desirable in the system of Gitman, motivation to operate the burner of Gitman in the method shown by Haneji et al while heating a ladle (2) would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk